


EXHIBIT 10.103
Opening Transaction
To:


Micron Technology, Inc.
8000 S. Federal Way
Boise, Idaho 83716-9632
A/C:




From:


[_________________]
Re:
Issuer Capped Share Call Option Transaction
Ref. No:
[___________]
Date:
July 22, 2011




--------------------------------------------------------------------------------

Dear Sir(s):
The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [_____________]
(“Dealer”) and Micron Technology, Inc. (“Issuer” or “Counterparty”). Dealer is
acting as principal and [_____________] (“Agent”), its affiliate, is acting as
agent for Dealer for the Transaction under this Confirmation. This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation is a confirmation for purposes of Rule 10b-10
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).
1.This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) New York law (without regard to the conflicts of law principles)
as the governing law and (ii) US Dollars (“USD”) as the Termination Currency).
The parties hereby agree that the Transaction to which this Confirmation relates
and any other “Issuer Capped Share Call Option Transactions” referencing the
Shares (as defined below) (“Capped Call Transactions”) entered into by the
parties on even date herewith shall be governed by the Agreement. [On or prior
to the Effective Date, [_____________], a Delaware corporation and parent of
Dealer, will provide a guarantee in favor of the Issuer in the form attached
hereto as Annex C.]
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and the Definitions or the
Agreement, as the case may be, this Confirmation shall govern.

1

--------------------------------------------------------------------------------




2.    The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:
General Terms:
Trade Date:
July 22, 2011

Components:
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Options
and Expiration Date set forth in Annex A to this Confirmation. The exercise,
valuation and settlement of the Transaction will be effected separately for each
Component as if each Component were a separate Transaction under the Agreement.

Option Style:
European

Option Type:
Call

Seller:
Dealer

Buyer:
Counterparty

Shares:
Common Stock (par value $0.10 per Share) of Counterparty (Ticker: “MU”)

Number of Options:
For each Component, as provided in Annex A to this Confirmation.

Option Entitlement:
One Share per Option

Strike Price:
USD 9.5000

Cap Price:
USD [________]

Premium:
The premium for each Component shall be as provided in Annex A to this
Confirmation and the aggregate Premium for the Transaction is USD [_________].
Dealer and Counterparty hereby agree that, notwithstanding anything to the
contrary herein or in the Agreement, following the payment of the Premium, in
the event that (a) an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to Dealer the amount calculated
under Section 6(d) and Section 6(e) of the Agreement (calculated as if the
Transactions were terminated on such Early Termination Date were the sole
Transactions under the Agreement) or (b) Counterparty owes to Dealer, pursuant
to Sections  12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
otherwise under the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

Premium Payment Date:
The Effective Date

Effective Date:
July 26, 2011 or such other date as agreed by the parties.


2

--------------------------------------------------------------------------------




Exchange:
The NASDAQ Global Select Market

Related Exchange:
All Exchanges located in the United States on which the equity securities or
equity-linked securities of Counterparty are traded.

Procedures for Exercise:
Expiration Time:
Valuation Time

Expiration Date:
As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that, notwithstanding anything
to the contrary in the Equity Definitions, if that date is a Disrupted Day, the
Calculation Agent may determine that the Expiration Date for such Component is a
Disrupted Day in whole or in part, in which case the Calculation Agent shall, in
its reasonable discretion, determine the number of Options for which such day
shall be the Expiration Date and (i) allocate the remaining Options for such
Expiration Date to one or more of the remaining Expiration Dates, (ii) designate
the first succeeding Scheduled Trading Day that is not a Disrupted Day and is
not or is not deemed to be an Expiration Date in respect of any other Component
of the Transaction hereunder or any other Capped Call Transactions between the
parties as the Expiration Date for such remaining Options, or (iii) a
combination thereof; provided further that if the Expiration Date for a
Component (including any portion of a Component whose Expiration Date was
postponed as a result of clause (ii) or (iii) above) has not occurred as of the
Final Disruption Date, (a) such Final Disruption Date shall be deemed to be the
Expiration Date and Valuation Date for such Component, and (b) the Calculation
Agent shall determine the VWAP Price for such Component on the basis of its good
faith estimate of the trading value for the relevant Shares. Section 6.6 of the
Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date.

Final Disruption Date:
[________]

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) thereof in its entirety with the following: “(ii) an Exchange Disruption,
or” and inserting immediately following clause (iii) thereof the following: “;
in each case that the Calculation Agent determines is material.”

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

3

--------------------------------------------------------------------------------




Exchange Business Day; Disrupted Day:
Sections 1.29 and 6.4 of the Equity Definitions are hereby amended by adding “,
unless the Calculation Agent reasonably determines that any failure of such
Exchange or Related Exchange to open does not have a material effect on the
trading market for the Shares” following the words “regular trading sessions” in
the third line thereof and the words “regular trading session” in the second
line thereof, respectively.

Automatic Exercise:
Applicable; and means that the Number of Options for the relevant Component will
be deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component if at such time such Component is In-the-Money, as
determined by the Calculation Agent, unless Buyer notifies Seller (by telephone
or in writing) prior to the Expiration Time on such Expiration Date that it does
not wish Automatic Exercise to occur with respect to such Component, in which
case Automatic Exercise will not apply with respect to such Component.
“In-the-Money” means, in respect of any Component, that the VWAP Price on the
Expiration Date for such Component is greater than the Strike Price for such
Component.

Seller’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
Giving Notice:
To be provided by Dealer.



Settlement Terms:
Settlement Method Election:
Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by replacing the term “Physical Settlement” with the term “Net Share
Settlement”, (b) Counterparty must make a single irrevocable election for all
Components and (c) such Settlement Method Election would be effective only if
Counterparty represents and warrants to Dealer in writing on the date of such
Settlement Method Election that none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares as of such date.

Electing Party:
Counterparty

Settlement Method Election Date:
The fifth Scheduled Trading Day prior to the scheduled Expiration Date for the
first Component.

Default Settlement Method:
Net Share Settlement

Settlement Currency:
USD

VWAP Price:
For any Expiration Date or other Exchange Business Day, as displayed on
Bloomberg Page “MU UQ <Equity> AQR” (or any successor thereto) for the
Counterparty with respect to the period between 9:30 a.m. to 4:00 p.m. (New York
City time) on such day,


4

--------------------------------------------------------------------------------




as determined by Calculation Agent. If no price is available, or there is a
Market Disruption Event on such Expiration Date or other Exchange Business Day,
the Calculation Agent shall determine the VWAP Price in a commercially
reasonable manner.
Net Share Settlement:
Settlement Date:
The Settlement Date shall be one Settlement Cycle after the Expiration Date for
the Component (or, in respect of all or part of its obligation to deliver the
Number of Shares to be Delivered, such other earlier date or dates Dealer shall
determine in its sole discretion).

Net Share Settlement:
If Net Share Settlement applies, on the Settlement Date for each Component,
Dealer shall deliver to Counterparty a number of Shares equal to the Number of
Shares to be Delivered for such Component to the account specified by
Counterparty and cash in lieu of any fractional shares for such Component valued
at the VWAP Price on the Expiration Date for such Component.

Number of Shares to be Delivered:
For any Component, subject to the last sentence of Section 9.5 of the Equity
Definitions:

(i) if the VWAP Price on the Expiration Date for such Component exceeds the
Strike Price for such Component but is less than the Cap Price for such
Component, a number of Shares equal to (i) the product of (A) the excess of such
VWAP Price over such Strike Price, (B) the Number of Options for such Component
and (C) the Option Entitlement, divided by (ii) such VWAP Price;
(ii) if the VWAP Price on the Expiration Date for such Component equals or
exceeds the Cap Price for such Component, a number of Shares equal to (i) the
product of (A) the excess of such Cap Price over the Strike Price for such
Component, (B) the Number of Options for such Component and (C) the Option
Entitlement, divided by (ii) such VWAP Price; or
(iii) if the VWAP Price on the Expiration Date for such Component is less than
or equal to the Strike Price for such Component, a number of Shares equal to
zero.
Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity
Definitions will be applicable, as if Physical Settlement applied to the
Transaction; provided that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Counterparty is the issuer of any Shares.


5

--------------------------------------------------------------------------------




Cash Settlement:
Cash Settlement Payment Date:
The Cash Settlement Payment Date shall be the third Scheduled Trading Day after
the Expiration Date for each Component.

Cash Settlement:
If Cash Settlement applies, on the relevant Cash Settlement Payment Date for
such Component, Dealer shall pay to Counterparty an amount equal to the sum of
the Option Cash Settlement Amount for each Component to the account specified by
Counterparty.

Strike Price Differential:
For any Component:

(i) if the VWAP Price on the Expiration Date for such Component exceeds the
Strike Price for such Component but is less than the Cap Price for such
Component, an amount equal to the excess of such VWAP Price over such Strike
Price.
(ii) if the VWAP Price on the Expiration Date for such Component equals or
exceeds the Cap Price for such Component, an amount equal to the excess of such
Cap Price over the Strike Price for such Component; or
(iii) if the VWAP Price on the Expiration Date for such Component is less than
or equal to the Strike Price for such Component, zero.
Share Adjustments:    
Method of Adjustment:
Calculation Agent Adjustment; provided that under Section 11.2(e)(v) of the
definition of Potential Adjustment Event, the word “repurchase” shall be
replaced with the word “tender offer.”

Extraordinary Events:
New Shares:
In the definition of “New Shares” in Section 12.1(i) of the Equity Definitions,
the text in subsection (i) shall be deleted in its entirety and replaced with:
“publicly quoted, traded or listed on any of the New York Stock Exchange, the
NASDAQ Global Select Market or the NASDAQ Global Market (or their respective
successors).”

Consequences of Merger Events:
(a) Share-for-Share:
Modified Calculation Agent Adjustment and, for the avoidance of doubt, if the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person not organized under the laws of the
United States, any State thereof or the District of Columbia (“Foreign Issuer
Shares”), then the Calculation Agent may choose to apply Cancellation and
Payment (Calculation Agent Determination) to that portion of the consideration
comprising Foreign Issuer Shares.


6

--------------------------------------------------------------------------------




(b) Share-for-Other:
Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration and, for the avoidance of
doubt, if the Other Consideration includes (or, at the option of a holder of
Shares, may include) Foreign Issuer Shares, then the Calculation Agent may
choose to apply Cancellation and Payment (Calculation Agent Determination) to
that portion of the Other Consideration comprising Foreign Issuer Shares.

(c) Share-for-Combined:
Component Adjustment

Tender Offer:
Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing the words “10%” in the third line with “50%”.

Consequences of Tender Offers:
(a) Share-for-Share:
Modified Calculation Agent Adjustment

(b) Share-for-Other:
Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration and, for the avoidance of
doubt, if the Other Consideration includes (or, at the option of a holder of
Shares, may include) Foreign Issuer Shares, then the Calculation Agent may
choose to apply Cancellation and Payment (Calculation Agent Determination) to
that portion of the Other Consideration comprising Foreign Issuer Shares.

(c) Share-for-Combined:
Component Adjustment

Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.

Additional Disruption Events:
(a) Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement or statement of the formal or
informal interpretation”, and (ii) immediately following the word “that” in the
sixth line thereof, adding the phrase “as a result of one or more of the
circumstances listed in (A) and (B)


7

--------------------------------------------------------------------------------




above”; provided further that the parties agree that, for the avoidance of
doubt, for purposes of Section 12.9(a)(ii) of the Equity Definitions, “any
applicable law or regulation” shall include the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010, any rules and regulations promulgated
thereunder and any similar law or regulation (such rules and regulations
referred to herein as “Dodd-Frank”) without regard to Section 739 of Dodd-Frank
or any similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated and the consequences specified in Section 12.9(b)(i) of
the Equity Definitions shall apply to any Change in Law arising from any such
act, rule or regulation.


(b) Failure to Deliver:
Not Applicable

(c) Insolvency Filing:
Applicable

(d) Hedging Disruption:
Applicable

(e) Increased Cost of Hedging:
Not Applicable

Hedging Party:
Dealer

Determining Party:
Dealer

Non-Reliance:
Applicable

Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable

Dealer Payment Instructions:
To be provided by Dealer

Counterparty Payment and Delivery
Instructions:
To be provided by Counterparty



3.    Calculation Agent:     Dealer; provided that all determinations made by
the Calculation Agent shall be made in good faith and in a commercially
reasonable manner. Following any calculation by the Calculation Agent hereunder,
upon a prior written request by Issuer, the Calculation Agent will provide to
Counterparty by e-mail to the e-mail address provided by Counterparty in such a
prior written request a report (in a commonly used file format for the storage
and manipulation of financial data) displaying in reasonable detail the basis
for such calculation; and provided further that no transferee of the Transaction
in accordance with the terms of this Confirmation shall act as Calculation Agent
with respect to such transferred Transaction without the prior consent of
Counterparty, such consent not to be unreasonably withheld.
4.    Offices:
(a)
The Office of Dealer for the Transaction is: Not Applicable.

(b)
The Office of Counterparty for the Transaction is: 8000 S. Federal Way, Boise,
Idaho 83716-9632.

5.    Notices: For purposes of this Confirmation:
(a)
Address for notices or communications to Counterparty:

To:
Micron Technology, Inc.
 
8000 South Federal Way
 
Boise, Idaho 83716




8

--------------------------------------------------------------------------------




Attn:
Treasurer
Telephone:
(208) 368-4000
Facsimile:
(208) 368-4540
 
 
With a copy to:
 
 
 
To:
Micron Technology, Inc.
 
8000 South Federal Way
 
Boise, Idaho 83716
Attn:
General Counsel
Telephone:
(208) 368-4000
Facsimile:
(208) 368-4540
 
 
and
 
 
 
To:
Wilson Sonsini Goodrich & Rosati
 
Professional Corporation
 
650 Page Mill Road
 
Palo Alto, CA 94304
Attn:
John A. Fore, Esq.
Telephone:
(650) 493-9300
Facsimile:
(650) 493-6811



(b)
Address for notices or communications to Dealer:

To:
[_____________]
 
[_____________]
 
[_____________]
 
[_____________]
Attn:
[_____________]
Telephone:
[_____________]
Facsimile:
[_____________]
Email:
[_____________]





6.    Representations, Warranties and Agreements:
(a)    In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, Dealer as follows:
(i)    On the Trade Date (A) none of Counterparty and its officers and directors
is aware of any material nonpublic information regarding Counterparty or the
Shares and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.
(ii)    Counterparty intends the Transaction to qualify as an equity instrument
for purposes of EITF Issue No. 00-19 and for purposes of U.S. Generally Accepted
Accounting Principles (“GAAP”). Without limiting the generality of Section 13.1
of the Equity Definitions, Counterparty acknowledges that Dealer is not making
any representations or warranties with respect to the treatment of the
Transaction under any accounting standards including, without limitation, ASC
Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

9

--------------------------------------------------------------------------------




(iii)    Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors (or an authorized committee
thereof) authorizing the Transaction and such other certificate or certificates
as Dealer shall reasonably request.
(iv)    On the Trade Date, without limiting the generality of Section 3(a)(iii)
of the Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4
under the Exchange Act.
(v)    Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.
(vi)    Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.
(vii)    On the Trade Date and on the Premium Payment Date (A) the assets of
Counterparty at their fair valuation exceed the liabilities of Counterparty,
including contingent liabilities, (B) the capital of Counterparty is adequate to
conduct the business of Counterparty and (C) Counterparty has the ability to pay
its debts and obligations as such debts mature and does not intend to, or does
not believe that it will, incur debt beyond its ability to pay as such debts
mature.
(viii)    (A)  During the period starting on the Trade Date and ending on the
day Dealer establishes its initial Hedge Positions with respect to the Capped
Call Transactions (the “Initial Hedge Period”), and during each period starting
on the first Expiration Date and ending on the last Expiration Date (in each
case sharing a common Final Disruption Date (each a “Settlement Period”)), the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares shall not be, subject to a “restricted period,” as such term is
defined in Regulation M under the Exchange Act (“Regulation M”) and (B)
Counterparty shall not engage in any “distribution,” as such term is defined in
Regulation M, other than a distribution meeting the requirements of the
exceptions set forth in sections 101(b)(10) and 102(b)(7) of Regulation M, until
the second Exchange Business Day immediately following the Initial Hedge Period
or the relevant Settlement Period, as applicable.
(ix)    During the Initial Hedge Period, neither Counterparty nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares (including, without limitation, any Rule
10b-18 purchases of blocks (as defined in Rule 10b-18)), except through
[_____________]. Counterparty represents and warrants that neither it nor any
affiliated purchaser has made any purchases of blocks pursuant to the proviso in
Rule 10b-18(b)(4) during the four full calendar weeks immediately preceding the
start of the Initial Hedge Period.
(x)    During each Settlement Period, neither Counterparty nor any “affiliate”
or “affiliated purchaser” (each as defined in Rule 10b-18) shall directly or
indirectly (including, without limitation, by means of any cash-settled or other
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or commence any tender offer relating to, any
Shares (or an equivalent interest, including a unit of beneficial interest in a
trust or limited partnership or a depository share) or any security convertible
into or exchangeable or exercisable for Shares.

10

--------------------------------------------------------------------------------




(b)    Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.
(c)    Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof. Accordingly, Counterparty represents and warrants to Dealer and
Dealer represents to Counterparty that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account without a view to the distribution or resale
thereof, (iv) the assignment, transfer or other disposition of the Transaction
has not been and will not be registered under the Securities Act and is
restricted under this Confirmation, the Securities Act and state securities
laws, (v) its financial condition is such that it has no need for liquidity with
respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.
(d)    Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and/or “financial participant”
within the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the
United States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.
(e)    Counterparty hereby agrees and acknowledges that the Transaction has not
been registered with the Securities and Exchange Commission or any state
securities commission and that the Options are being written by Dealer to
Counterparty in reliance upon exemptions from any such registration
requirements. Counterparty acknowledges that all Options acquired from Dealer
will be acquired for investment purposes only and not for the purpose of resale
or other transfer except in compliance with the requirements of the Securities
Act. Counterparty will not sell or otherwise transfer any Option or any interest
therein except in compliance with the requirements of the Securities Act and any
subsequent offer or sale of the Options will be solely for Counterparty’s
account and not as part of a distribution that would be in violation of the
Securities Act.
(f)     Each party acknowledges and agrees to be bound by the Conduct Rules of
the Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.
7.    Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
Notice Percentage as determined on such day is greater by 0.5% than the Notice
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice or the first such Repurchase Notice
after the initial Expiration Date, greater than 4.5%). The “Notice Percentage”
as of any day is the fraction (A) the numerator of which is the aggregate of the
Number of Shares for all Components under the Transaction and under any other
Capped Call Transactions between Dealer and Counterparty and (B) the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 7, then Counterparty to the extent
permitted by law agrees to indemnify and hold harmless Dealer, its affiliates
and their respective directors, officers, employees, agents and controlling
persons (Dealer and each such person being an “Indemnified

11

--------------------------------------------------------------------------------




Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider,” including without limitation any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Person is subject, including without limitation, Section 16 of the
Exchange Act), relating to or arising out of such failure. If for any reason the
foregoing indemnification is unavailable to any Indemnified Person or
insufficient to hold harmless any Indemnified Person, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Person as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Person for
all reasonable expenses (including reasonable counsel fees and expenses) as they
are incurred (after notice to Counterparty) in connection with the investigation
of, preparation for or defense or settlement of any pending or threatened claim
or any action, suit or proceeding (including any governmental or regulatory
investigation) arising therefrom, whether or not such Indemnified Person is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Counterparty. This indemnity shall
survive the completion of the Transaction contemplated by this Confirmation and
any assignment and delegation of the Transaction made pursuant to this
Confirmation or the Agreement shall inure to the benefit of any permitted
assignee of Dealer. Issuer will not be liable under this indemnity provision to
the extent any loss, claim, damage, liability or expense is found in a final
judgment by a court to have resulted from Dealer’s gross negligence or willful
misconduct.
8.    Transfer or Assignment. Neither party may transfer any of its rights or
obligations under the Transaction without the prior written consent of the
non-transferring party (such consent not to be unreasonably withheld); provided
that if at any time the Equity Percentage exceeds 9%, Dealer may immediately, in
its sole discretion, transfer or assign a number of Options sufficient to reduce
the Equity Percentage to 8.5% to any affiliate of Dealer whose obligations are
guaranteed by [_____________] or any third party with (or with a guarantor (a
“Third Party Guarantor”) that has) a rating for its long-term, unsecured and
unsubordinated indebtedness of A- or better by Standard & Poor's Ratings
Services or its successor (“S&P”), or A3 or better by Moody's Investors Service,
Inc. (“Moody's”) or, if either S&P or Moody's ceases to rate such debt, at least
an equivalent rating or better by a substitute agency rating mutually agreed by
Counterparty and Dealer; provided however such Third Party Guarantor shall
provide a guarantee in a form reasonably satisfactory to the Counterparty in
connection with such transfer or assignment; provided further that the Dealer
provide prompt notice to Counterparty of any such transfer. If, in the
discretion of Dealer, Dealer is unable to effect such transfer or assignment
after its commercially reasonable efforts on pricing terms reasonably acceptable
to Dealer, Dealer may designate any Scheduled Trading Day as an Early
Termination Date and an Additional Termination Date shall be deemed to occur
with respect to a portion (the “Terminated Portion”) of the Transaction,
allocated to Components as Dealer determines in its discretion, such that the
Equity Percentage following such partial termination will be equal to or less
than 8.5%. In the event that Dealer so designates an Early Termination Date with
respect to a portion of the Transaction, a payment shall be made pursuant to
Section 6 of the Agreement as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the Terminated Portion, (ii) Counterparty shall
be the Affected Party with respect to such partial termination and (iii) such
portion of the Transaction shall be the only Affected Transaction. The “Equity
Percentage” as of any day is the fraction (A) the numerator of which is the
number of Shares that Dealer or any of its affiliates that are subject to
aggregation with Dealer beneficially own (within the meaning of Section 13 of
the Exchange Act) on such day and (B) the denominator of which is the number of
Shares outstanding on such day. Notwithstanding Section 7 of the Agreement,
Counterparty may assign its rights and obligations under the Transaction, in
whole or in part, on terms reasonably acceptable to both parties, without any
payment being owed from Counterparty to Dealer.

12

--------------------------------------------------------------------------------




9.    Staggered Settlement. If Dealer determines reasonably and in good faith
that the number of Shares required to be delivered to Counterparty hereunder on
any Settlement Date would have resulted in the Equity Percentage (as defined
above) on such date to exceed 4.9%, then Dealer may, by notice to Counterparty
on or prior to such Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares comprising the related Number of Shares to be Delivered on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:


(a)    in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than twenty (20) Scheduled Trading Days
following such Nominal Settlement Date) or delivery times and how it will
allocate the Shares it is required to deliver hereunder among the Staggered
Settlement Dates or delivery times; and
(b)    the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates or delivery times will equal
the number of Shares that Dealer would otherwise have been required to deliver
on such Nominal Settlement Date.
10.    Extension of Settlement. Dealer may divide any Component into additional
Components and designate the Expiration Date, the Final Disruption Date and the
Number of Options for each such Component if Dealer determines, in its
reasonable discretion, that such further division is necessary or advisable to
preserve Dealer’s hedging activity hereunder in light of existing liquidity
conditions or to enable Dealer to effect purchases of Shares in connection with
its hedging activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be compliant with
applicable legal and regulatory requirements.
11.    Early Termination Right. Counterparty may elect to terminate the
Transaction, in whole or in part, prior to the relevant Expiration Date, on
terms acceptable to both parties, and, if such termination occurs following the
payment of the premiums for all Components, without any payment being owed from
Counterparty to Dealer.
12.    Equity Rights. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.
13.    Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
Section 12.2 of the Equity Definitions and “Consequences of Merger Events”
above, or Sections 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in
the event of a Tender Offer or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the event of
an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Dealer to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City time on the Merger Date, Tender Offer Date, Announcement
Date, Early Termination Date or other date of termination, as applicable
(“Notice of Share Termination”). Within a commercially reasonable period of time
following receipt of a Notice of Share Termination, Dealer shall deliver to
Counterparty a number of Share Termination Delivery Units having a cash value
equal to the amount of such Payment Obligation (such number of Share Termination
Delivery Units to be delivered to be determined by the Calculation Agent as the
number of whole Share Termination Delivery Units that could be purchased over a
commercially reasonable period of time with the cash equivalent of such payment
obligation) (the “Share Termination Alternative”).

13

--------------------------------------------------------------------------------




Share Termination Delivery Unit:
In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

Failure to Deliver:
Applicable

Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be applicable as if
Physical Settlement applied to the termination of the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”; and provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that Buyer
is the issuer of any Share Termination Delivery Units (or any part thereof).

14.    Set-Off. The parties agree to amend Section 6 of the Agreement by
replacing Section 6(f) in its entirety with the following:
“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X under an Equity
Contract owed to Y (or any Affiliate of Y) (whether or not matured or contingent
and whether or not arising under the Agreement, and regardless of the currency,
place of payment or booking office of the obligation) against any obligation of
Y (or any Affiliate of Y) under an Equity Contract owed to X (whether or not
matured or contingent and whether or not arising under the Agreement, and
regardless of the currency, place of payment or booking office of the
obligation). Y will give notice to the other party of any set-off effected under
this Section 6(f).
“Equity Contract” shall mean for purposes of this Section 6(f) any transaction
relating to Shares between X and Y (or any Affiliate of Y) that qualifies as
‘equity’ under applicable accounting rules.
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.
If any obligation is unascertained, Y may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.
Nothing in this Section 6(f) shall be effective to create a charge or other
security interest. This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).”

14

--------------------------------------------------------------------------------




15.    Amendment to Equity Definitions. Solely for purposes of applying the
Equity Definitions and for purposes of this Confirmation, any reference in the
Equity Definitions to a Strike Price shall be deemed to be a reference to either
of the Strike Price or the Cap Price, or both, as appropriate.
16.    Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
17.    Unwind. In the event the sale of the 1.5% Convertible Senior Notes due
2031 and 1.875% Convertible Senior Notes due 2031 is not consummated with the
initial purchasers pursuant to the Purchase Agreement, for any reason by the
close of business in New York on July 26, 2011 (or such later date as agreed
upon by the parties which in no event shall be later than the third Scheduled
Trading Day following July 26, 2011) (such date or such later date as agreed
upon being the “Accelerated Unwind Date”), the Transaction shall automatically
terminate (the “Accelerated Unwind”) on the Accelerated Unwind Date and (i) the
Transaction and all of the respective rights and obligations of Dealer and
Counterparty under the Transaction shall be cancelled and terminated and (ii)
each party shall be released and discharged by the other party from and agrees
not to make any claim against the other party with respect to any obligations or
liabilities of the other party arising out of and to be performed in connection
with the Transaction either prior to or after the Accelerated Unwind Date;
provided that Counterparty shall reimburse Dealer for any costs or expenses
(including market losses) relating to the unwinding of its hedging activities in
connection with the Transaction (including any loss or cost incurred as a result
of its terminating, liquidating, obtaining or reestablishing any hedge or
related trading position), which shall be paid in cash or Shares at the option
of the Counterparty (and if paid in Shares, with the market valuation of such
Shares being determined in a commercially reasonable manner by the Calculation
Agent). The amount of any such reimbursement shall be determined by Dealer in
its sole good faith discretion. Dealer shall notify Counterparty of such amount
and Counterparty shall pay such amount in immediately available funds on the
Early Unwind Date. Dealer and Counterparty represent and acknowledge to the
other that upon an Accelerated Unwind and the satisfaction of counterparty’s
payment obligation, if any, as specified in this Section 17, all obligations
with respect to the Transaction shall be deemed fully and finally discharged.
18.    No Collateral by Counterparty. No collateral is required to be posted by
Counterparty in respect of the Transaction.

15

--------------------------------------------------------------------------------




19.    Disposition of Hedge Shares. Counterparty hereby agrees that if at any
time, in the reasonable judgment of counsel for the Dealer, the Shares acquired
by Dealer for the purpose of hedging its obligations pursuant to the Transaction
(other than such Shares, if any, that are, at the time of such determination,
due to be delivered to Counterparty in connection with a Net Share Settlement of
the Transaction) (the “Hedge Shares”), cannot be sold in the U.S. public market
by Dealer without registration under the Securities Act, Counterparty shall, at
its election: (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, use its commercially reasonable efforts to make available
to Dealer an effective registration statement under the Securities Act to cover
the resale of such Hedge Shares and (A) enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty customary in form for registered offerings of equity
securities, (D) provide other customary opinions, certificates and closing
documents customary in form for registered offerings of equity securities and
(E) afford Dealer a reasonable opportunity to conduct a “due diligence”
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities; provided, however, that if Dealer, in its
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 19 shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance reasonably satisfactory to Dealer, including
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Hedge Shares from Dealer), opinions and certificates
and such other documentation as is customary for private placements agreements,
all reasonably acceptable to Dealer (in which case, the Calculation Agent shall
make any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, as requested by Dealer.
20.    Opinion of Counsel. Counterparty shall deliver an opinion of counsel,
dated as of the Trade Date, in substantially the form attached hereto as Annex
B.
21.    Illegality. The parties agree that for the avoidance of doubt, for
purposes of Section 5(b)(i) of the Agreement, “any applicable law” shall include
the Dodd-Frank, without regard to Section 739 of the Dodd-Frank or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the date on which a Transaction is entered into, and
the consequences specified in the Agreement, including without limitation, the
consequences specified in Section 6 of the Agreement, shall apply to any
Illegality arising from any such act, rule or regulation.
22.    Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES OR COUNTERPARTY OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.
23.    Governing Law. THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

16

--------------------------------------------------------------------------------




24.    Regulatory Provisions. Counterparty represents and warrants that it has
received and read and understands the Notice of Regulatory Treatment and the OTC
Option Risk Disclosure Statement.
25.    Role of Agent. Each party agrees and acknowledges that: (i) Agent is
acting as agent for both parties but does not guarantee the performance of
either party; (ii) Dealer is not a member of the Securities Investor Protection
Corporation; (iii) Agent, Dealer and Counterparty each hereby acknowledges that
any transactions by Dealer or Agent in the Shares will be undertaken by Dealer
as principal for its own account; and (iv) all of the actions to be taken by
Dealer and Agent in connection with the Transaction shall be taken by Dealer or
Agent independently and without any advance or subsequent consultation with
Counterparty; and (v) Agent is hereby authorized to act as agent for
Counterparty only to the extent required to satisfy the requirements of Rule
15a-6 under the Exchange Act in respect of the options described hereunder.
26.    Additional Provisions. Counterparty understands and agrees that Agent
will act as agent for both parties with respect to the Transaction. Agent is so
acting solely in its capacity as agent for Counterparty and Dealer pursuant to
instructions from Counterparty and Dealer. Agent shall have no responsibility or
personal liability to either party arising from any failure by either party to
pay or perform any obligation under the Transaction. Each party agrees to
proceed solely against the other to collect or recover any amount owing to it or
enforce any of its rights in connection with or as a result of the Transaction.







17

--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Counterparty with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to us.


Yours faithfully,
[_________________]
 
 
 
 
 
 
By:
 
 
Name:
 
Title:
[_________________]
as Agent
 
 
 
 
 
 
By:
 
 
Name:
 
Title:




--------------------------------------------------------------------------------



Agreed and Accepted By:
MICRON TECHNOLOGY, INC.


By:
 
 
Name:
 
Title:


